DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is the responsive to the communication filed on 05/18/2021.



Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/02/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of securely broadcasting shared folders from one client device to other client devices and synchronizing the shared folders over a local area network. A first client device, associated with a content management system, generates a secure identifier for a shared folder, using a shared secret key that is associated with the shared folder. The first client device announces the secure identifier over a local area network to other client devices on the local area network including a second client device. The first client device receives a synchronization request for the shared folder from the second client device. After authenticating, using the shared 
 
	Independent claims 1, 8 and 15, recite the uniquely distinct features of “sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system, the first secure identifier being generated by the first client device using a shared secret key; receiving, by the first client device on the local area network, a synchronization message requesting to synchronize local copies of the shared content item stored on the first client device and the second client device, the synchronization message comprising a second secure identifier that uniquely identifies at least one of the second client device or the shared content item, the first secure identifier and the second secure identifier being both based on the shared secret key.

The closest prior art, (Nukala et al US 2012/0324589), discloses [0020] The content sharing service 102 has access to an event storage area 106 or other memory storage area. The event storage area 106 stores content to be shared with the devices 104 that are participants to the event. The content stored in the event storage area 106 is mirrored, in whole or in part, to the devices 104 that are participants to the event. In another embodiment of the disclosure, a first one of the devices 104 provides a second 

The closest prior art, (Grassel US 2012/0110642) discloses  the capability to grant, to multiple users, rights for content posted at a service. Although various embodiments are discussed with respect to ownership rights, it is contemplated that system 100 is applicable to any rights available with respect to content (e.g., an access right, a use right, etc.). Each of the clients 117 includes an owner rights client module 152 that determines multiple subscribers who are given ownership rights. The service 110 includes an owner rights service module 150 that honors those extended ownership rights for subscribers who did not post the content. The ownership rights include, copying the content to the subscriber's posts, excluding a particular subscriber from accessing or copying the content, removing the content from the subscriber's posts, adding links or comments or tags of the subscriber to the post, removing links or comments or tags of the subscriber from the post, removing the content from the posts of one or more or all other users, removing links or comments or tags of others from the post, among other rights, alone or in some combination. Thus, the ownership right includes a right to remove first data (content) from the service.

The closest prior art (Brouwer et al US 2014/0281540) discloses  stores a program which when executed by at least one processing unit of a device synchronizes a set of keychains stored on the device with a set of other devices. The device and the set of other devices are communicatively coupled to one another through a peer-to-peer (P2P) network. The program receives a modification to a keychain in the set of keychains stored on the device. The program generates an update request for each device in the set of other devices in order to synchronize the set of keychains stored on device with the set of other devices. The program transmits through the P2P network the set of update requests to the set of other devices over a set of separate, secure communication channels.	 
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495